ACCEPTED
                                                                                         03-15-00349-CV
                                                                                                 7270543
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    10/7/2015 1:29:24 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                     CASE NO. 03-15-00349-CV
   _____________________________________________________________
                    IN THE COURT OF APPEALS                FILED IN
                                                    3rd COURT OF APPEALS
               FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                        AT AUSTIN, TEXAS            10/7/2015 1:29:24 PM
   _________________________________________________________
                                                      JEFFREY D. KYLE
                  Shamrock Psychiatric Clinic, P.S.         Clerk
                             Appellant,

                                         v.

   Texas Department of Health and Human Services; Chris Traylor,
    Executive Commissioner; and Stuart Bowen, Inspector General,
                             Appellees.
 _____________________________________________________________
 On Appeal from Cause No. D-1-GN-14-001833; 126th Judicial District
   Court of Travis County, Texas, Honorable Judge Orlinda Naranjo
                              Presiding.
       ____________________________________________________

                  APPELLEES’ UNOPPOSED MOTION FOR
                   EXTENSION OF TIME TO FILE BRIEF
           ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees respectfully request an extension of time, or until Friday, October

30, 2015, in which to file their brief in the captioned appeal. In support, Appellees

would show the Court as follows:

      1.     Appellees’ brief is currently due on October 9, 2015. No previous

extensions have been requested or granted.




                                         1
      2.     Appellees are in need of a brief extension of time because their counsel

has been preparing for oral argument before this court in Case No. 03-15-00226-CV,

Linda Puglisi v. Texas Health and Human Services Commission, on October 7, 2015.

      3.     Also, Counsel has expended a considerable amount of time and effort

researching, drafting, and filing our final trial briefs on September 28, 2015 in LMV-

AL, LLC v. Texas Department of Aging and Disability Services, Cause D1-GN-15-

001219, In the 98th Judicial District Court, Travis County, Texas.

      3.     Additionally, Counsel has expended a considerable amount of time and

effort responding to discovery requests on an accelerated discovery timetable,

conducting multiple depositions, and preparing for and attending several injunction

hearings in August and September in Cause No. D-1-GN-15-003213, Diana D. v.

Texas Health and Human Services Commission, et al.; 201st District Court, Travis

County.

      4.     This motion is not interposed for the purpose of delay, but only to allow

Appellees’ counsel to adequately prepare and file their brief.

      5.     Appellant’s counsel has stated that he does not oppose this request.

      Appellees therefore respectfully request an extension of time to and including

Friday, October 30, 2015 in which to file and serve their brief in the above captioned

appeal.

                                          2
                            Respectfully Submitted,

                            KEN PAXTON
                            Attorney General of Texas

                            CHARLES E. ROY
                            First Assistant Attorney General

                            JAMES E. DAVIS
                            Deputy Attorney General for Civil Litigation

                            DAVID A. TALBOT, JR.
                            Chief, Administrative Law Division

                             /s/ Eugene A. Clayborn
                            EUGENE A. CLAYBORN
                            State Bar No.: 00785767
                            Assistant Attorney General
                            Deputy Chief, Administrative Law Division
                            OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            Telephone: (512) 475-3204
                            Facsimile: (512) 320-0167
                            eugene.clayborn@ texasattorneygeneral.gov

                            Attorneys for Appellees



                     CERTIFICATE OF CONFERENCE

     I hereby certify that I contacted Jason Ray, opposing counsel for Appellant,
on October 7, 2015 and that Attorney Ray stated that Appellant does not oppose
Appellees’ Motion for Extension of Time to File Brief.

                              /s/ Eugene A. Clayborn
                            EUGENE A. CLAYBORN, AAG
                                        3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been served on this the 7th day of October, 2015 on the following:


Jason Ray                                  Via: Electronic Service
State Bar No.: 24000511
Jennifer S. Riggs
State Bar No. 16922300
Eugene Franklin Hopkins IV
State Bar No. 24059968
RIGGS ALESHIRE & RAY, P.C.
RIGGS & RAY, P.C.
506 West 14th Street, Suite A
Austin, Texas 78701
512 457-9806
512 457-9066 – Facsimile
jray@r-alaw.com
jriggs@r-alaw.com

Attorneys for Appellant

                                             /s/ Eugene A. Clayborn
                                           EUGENE A. CLAYBORN, AAG




                                       4